337 F.2d 858
KELLER & GOETZ, INC., Plaintiff-Appellant,v.The UNITED STATES of America, Defendant-Respondent.
No. 151.
Docket 29102.
United States Court of Appeals Second Circuit.
Submitted November 9, 1964.
Decided November 18, 1964.

Appeal from the United States District Court for the Northern District of New York. Appeal from judgment on the pleadings dismissing plaintiff's complaint, Stephen W. Brennan, Judge.
Charles E. Cooney, Jr., Costello, Cooney & Fearon, Syracuse, N. Y., for plaintiff-appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Morton K. Rothschild, Attorneys, Dept. of Justice, Washington, D. C., Justin J. Mahoney, U. S. Atty., of counsel, for appellee.
Before SWAN, WATERMAN and MOORE, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment dismissing the complaint in an action to recover federal income taxes allegedly illegally collected for the fiscal year ending April 30, 1958. Appellants' brief asks us to reconsider our decision in Dwight v. U. S., 2 Cir., 328 F.2d 973, which is conceded to be directly in point. We see no reason to do so and affirm the judgment on that authority.